Citation Nr: 0433615	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  93-12 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a clam for service connection for a back disability.

2.  Entitlement to service connection for a stomach 
disability, to include duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his brother


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.

These claims come to the Board of Veterans' Appeals (Board) 
from a December 1990 rating decision.  The veteran filed a 
notice of disagreement in June 1991, the RO issued a 
statement of the case in October 1991, and the veteran 
perfected his appeal later that same month.  

As detailed below, new and material evidence has been 
submitted to reopen the claim for service connection for a 
back disability.  The issue of entitlement to service 
connection for a back disability, on the merits, is 
referenced in the REMAND portion of the decision below.  This 
claim is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By a January 1987 rating decision, the RO denied service 
connection for a back disability, in part because the 
evidence failed to show that the veteran had a current back 
disability; the veteran did not appeal this rating decision.

2.  Evidence received since the January 1987 rating decision 
includes a private medical record dated in March 1987, which 
reflects that the veteran was diagnostically evaluated as 
having chronic lumbosacral strain, an October 1988 VA medical 
record showing outpatient treatment for diagnosed "[c]hronic 
back pain," and a May 1992 VA hospitalization record 
indicating that the veteran had cervical osteo-arthritis with 
mild disc degeneration.    

3.  Evidence received since the January 1987 rating decision 
bears upon the claim for service connection, is not 
cumulative or redundant, and must be considered to fairly 
decide the claim. 

4.  No health care professional has opined that any current 
stomach disability, to include duodenal ulcer disease, was 
first manifested in service or to a compensable degree within 
one year of discharge, or is secondary to medications the 
veteran has taken for service-connected disabilities.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
January 1987 final rating decision, and the claim for service 
connection for back disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (as 
in effect prior to August 29, 2001), 3.160(d), 20.200, 
20.302(a), 20.1103 (2004).

2.  Service connection for a stomach disability, to include 
duodenal ulcer disease, is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to reopen

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen (filed in March 1990) was 
submitted long before the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, the 
Board is deciding this appeal under the prior version of the 
regulation, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

By a January 1987 rating decision, the RO denied service 
connection for a back disability, in part because the 
evidence failed to show that the veteran had a current back 
disability.  The veteran was notified of this rating decision 
in a March 1987 letter, together with his rights regarding 
the appeal of an adverse decision.  He did not respond.  
Because he did not file a valid notice of disagreement within 
one year of notification of the January 1987 rating decision, 
it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302(a), 20.1103.

The veteran filed his claim to reopen in March 1990.  The 
evidence obtained in connection with the attempt to reopen 
includes a private medical record dated in March 1987 
reflecting that the veteran was diagnostically evaluated as 
having chronic lumbosacral strain, an October 1988 VA medical 
record showing outpatient treatment for diagnosed "[c]hronic 
back pain," and a May 1992 VA hospitalization record 
indicating that the veteran had cervical osteo-arthritis with 
mild disc degeneration.  Because these records (obviously not 
submitted prior to the January 1987 rating decision) suggest 
that the veteran has been found to have a back disability 
post-service, they bear upon the claim for service 
connection, are not cumulative or redundant, and must be 
considered to fairly decide the claim.  Accordingly, the 
petition to reopen is granted and consideration may be given 
to the entire evidence of record without regard to any prior 
denial.  

Further evidentiary development into the now-reopened claim 
for service connection for a back disability is necessary, 
and the Board will thoroughly discuss the application of the 
duties to notify and assist in this case in a subsequent 
decision (if the RO continues to deny the claim following 
remand).  Therefore, the Board grants this appeal to this 
extent, subject to further evidentiary development.  

II.  Claim for service connection

A.  Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(CAVC) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

While it was impossible for the veteran to have been provided 
VCAA notification prior to the original adjudication in 
December 1990 (because the VCAA had not yet been enacted), 
the veteran was subsequently provided proper VCAA 
notification (in a letter dated in April 2001).  This letter- 
along with numerous other correspondence, various statements 
and supplemental statements of the case, and a Board remand - 
collectively informed him about information and evidence not 
of record that would be necessary to substantiate his claim 
for service connection.  Thereafter, in a March 2004 
supplemental statement of the case, the RO reconsidered the 
veteran's claim.  In short, the veteran has been abundantly 
informed of the information and evidence necessary to 
substantiate his claim.  Likewise, these documents may be 
understood as communicating to the veteran the need to submit 
any relevant evidence in his possession, and any defect as to 
the timing of the notice did not prejudice the veteran.   

During the course of this appeal, the RO has obtained and 
reviewed numerous VA and private medical records, and sought 
to have Spanish-language documents translated into English.  
The transcript of the veteran's December 1991 local hearing 
has also been obtained and reviewed.  VA has made a 
reasonable effort to obtain relevant records identified by 
the veteran.  38 U.S.C.A. §  5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  

The veteran underwent a VA examination in May 2001, and the 
report of this examination was carefully reviewed by the 
Board.  VA has made a reasonable effort to have the veteran 
examined.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The applicable duties to notify and assist have been 
substantially met by the RO and there are no areas in which 
further development may be fruitful.  

B.  Claim for service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  

Service connection for certain chronic diseases, including 
ulcers, will be rebuttably presumed if they are manifest to a 
compensable degree within the year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In this case, there is evidence that the veteran has a 
current stomach disability.  He sought VA outpatient 
treatment for gastritis in March and November of 1991.  
Following a May 2001 VA stomach examination, he was diagnosed 
as having gastroesophageal reflux and duodenal ulcer by 
history.  

Service records reflect that in conjunction with pre-
induction examinations conducted in June 1966 and August 
1967, the veteran denied any history of frequent indigestion 
or any stomach, liver, or intestinal trouble.  The 
examinations revealed a normal abdomen and viscera.  At his 
December 1969 separation examination, the veteran again 
denied any history of frequent indigestion or stomach, liver, 
or intestinal trouble.  Examination of the abdomen and 
viscera were normal.  There is no evidence that the veteran 
complained of or sought treatment for any stomach symptoms 
while on active duty (or within the year after his 
separation).  

Moreover, the VA examiner in May 2001 (after carefully 
reviewing the claims folder) concluded that the veteran's 
gastrointestinal condition was not shown to have been 
incurred in active service or one year following separation.  
Based on this evidence, the Board finds that service 
connection for a stomach disability (to include ulcers) on a 
direct or presumptive basis is not warranted.  

Yet as noted in a March 1990 written statement, the veteran 
is primarily seeking service connection for a stomach 
condition as secondary to medications he has taken for other, 
service-connected conditions.  Secondary service connection 
may be granted for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310.  Secondary service connection includes 
instances in which an established service-connected disorder 
results in additional disability of another condition by 
means of aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

As reflected by a July 2002 rating decision, the veteran is 
currently service connected for organic brain syndrome 
associated with brain trauma, diabetes mellitus, and 
residuals of a forehead scar.  VA and private outpatient 
treatment records reflect that he has taken numerous 
medications for his service-connected conditions, including 
Valium, Navane, Diazepam, Thiothixene, Fluoxetine, and 
Trilafon for psychiatric symptoms, Glyburide and Metformin 
for diabetes mellitus, and Motrin, Darvone, Ponstel, and 
Tylenol for pain.

However, none of the VA or private outpatient treatment 
records associated with the claims file include a medical 
opinion that the veteran currently has a stomach disability 
which is the result of the medications he is taking.  In 
fact, the VA examiner in May 2001 included the following 
language in his report:

Physician['s] desk reference 52 edition, 
was reviewed for every medication taken 
by the veteran for his [service 
connected] psychiatric condition and none 
of them are etiologically related with 
[the] veteran's [gastroesophageal] reflux 
disease. 

Adverse events of digestive system of all 
the psychiatric medication taken by the 
veteran were reviewed and 
[gastroesophageal] reflux is not 
mentioned amongst them.  

It is known that [gastroesophageal] 
disease could be aggravated with any 
medication or combination of them.  As 
previously mentioned, [the] veteran had 
several chronic diseases for which he is 
under treatment with multiple 
medications, including: Fosinopril, 
Glyburide, Metformin and the psychiatric 
medications.  

So, it is unlikely that a relationship 
exist[s] between the veteran's 
[gastrointestinal] conditions and his 
[service connected psychiatric condition] 
nor the medications taken for it.   

This opinion clearly states that there is no connection 
between the medications that the veteran is taking for his 
organic brain syndrome and his gastrointestinal condition.  
While the examiner stated, in the most general terms, that a 
stomach disability could be aggravated by medication, he did 
not specifically conclude that it was at least as likely as 
not that any medication the veteran was taking for his other 
service-connected disabilities (diabetes mellitus and 
residuals of a forehead scar) had aggravated any stomach 
condition.  Moreover, the claims file does not contain 
another medical opinion which contradicts the conclusions 
made by the VA examiner in May 2001, or otherwise supports 
the veteran's claim for secondary service connection.

To the extent the veteran himself has asserted that his 
stomach disability is due to medications taken for service-
connected disabilities, he is not a physician and therefore 
is not qualified to express a medical opinion as to such a 
diagnosis or relationship.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In summary, the preponderance of the 
evidence is against the claim for service connection for a 
stomach disability, to include duodenal ulcer disease, and it 
is denied.  38 U.S.C.A. § 5107.  
  
ORDER

The claim for entitlement to service connection for a back 
disability has been reopened, and to this extent the appeal 
is granted. 

Entitlement to service connection for a stomach disability, 
to include duodenal ulcer disease, is denied.

REMAND

In conjunction with pre-induction examinations conducted in 
June 1966 and August 1967, the veteran denied any history of 
recurrent back pain.  Both examinations of his spine were 
normal.  In February 1969, he sought treatment for lower back 
pain after reportedly having been blown off a truck.  There 
was no sign of fracture, but he was found to have a probable 
bruise.  The veteran continued to seek treatment for back 
pain in February 1969.  At his December 1969 separation 
examination, the veteran denied any history of recurrent back 
pain and examination of the spine was normal.  

Private medical records associated with the claims file in 
November 1990 reflect that in March 1987, the veteran sought 
outpatient treatment and reported intermittent lumbosacral 
symptoms.  Following an examination, the diagnostic 
evaluation included chronic lumbosacral strain.  The veteran 
also sought VA outpatient treatment in October 1988 for 
diagnosed "[c]hronic back pain."  In May 1992, the veteran 
was hospitalized at a VA facility with, in pertinent part, 
complaints of neck pain after a vehicle accident in Vietnam.  
At the conclusion of the hospitalization, he was noted to 
have cervical osteo-arthritis with mild disc degeneration.  
In light of evidence of back pain in service and of post-
service treatment for lumbosacral strain, back pain, and 
cervical osteo-arthritis with disc degeneration, a new VA 
examination is necessary for an opinion as to the diagnosis 
and etiology of any current back disability.

Accordingly, the Board remands this case for the following:

1.  Schedule a VA joint examination to 
determine the nature and etiology of any 
disability of the back.  The claims 
folder should be reviewed prior to the 
examination.  Any tests deemed necessary 
(including x-rays) should be performed.  
The following questions should be 
answered and the rationale for any 
medical opinions given should be 
discussed in detail:

a.  Does the veteran currently have 
a current back disability, to 
include arthritis?

b.  If the veteran currently has a 
back disability, to include 
arthritis, is it at least as likely 
as not (i.e., probably of at least 
50 percent) that this disability 
first had its onset in service, or 
was manifested to a compensable 
degree within one year of his 
discharge in February 1970?  

2.  Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision. 

3.  Thereafter, readjudicate the claim 
for service connection for a back 
disability.  If the claim remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case which discusses all 
relevant actions taken on his claim, 
summarizes the evidence, and discusses 
all pertinent legal authority.  Allow an 
appropriate period for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
claim.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



